



Exhibit 10.22
SUBLEASE AGREEMENT
THIS SUBLEASE AGREEMENT (this “Sublease”) is made and entered into as of
February 28, 2017, but effective as of January 1, 2017, by and between PEG
PARTNERS, LLC, a Delaware limited liability company (“Lessor”), and PROMETHEUS
ENERGY GROUP, INC., a Delaware corporation (“Lessee”).
RECITALS:
A. Pursuant to that certain Master Lease Agreement No. CW/1216-1 (the “Prime
Lease”), M/G FINANCE CO., LTD., a Texas limited partnership (“Prime Lessor”), as
lessor, has agreed to lease to Lessor, as lessee, certain items of personal
property set forth in each Equipment Schedule (individually and collectively, a
“Schedule”, and the equipment described in each Schedule, collectively, the
“Equipment”) entered into, from time to time, pursuant to the Prime Lease.
B. Lessor desires to sublease to Lessee all of the Equipment (the “Subleased
Equipment”), and Lessee desires to sublease the Subleased Equipment from Lessor,
pursuant to the terms of this Sublease.
NOW, THEREFORE, in consideration of $10.00 and other consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:
Section 1. Subleased Equipment; Prime Lease.
A. Lessor hereby subleases the Subleased Equipment to Lessee, and Lessee hereby
subleases the Subleased Equipment from Lessor subject to the terms and
conditions of the Prime Lease, except as otherwise provided herein.
B. Except as otherwise provided herein, with respect to the Subleased Equipment,
Lessee shall have all of the rights and privileges that Lessor has as lessee
under the Prime Lease during the Term (defined below) hereof. Notwithstanding
the foregoing and unless mutually agreed among Lessee, Lessor and Prime, Lessor
under no circumstance shall Lessee be entitled to extend the term of the Prime
Lease, increase or decrease the amount of Equipment leased under the Prime
Lease, or otherwise increase Lessor’s obligations with respect to the Prime
Lease or the Equipment. Lessee shall not undertake or perform any action or
omission which will constitute a breach of the Prime Lease or cause Lessor to
breach any covenant or obligation under the Prime Lease.
C. In those instances under the Prime Lease in which the Prime Lessor has
reserved certain rights with respect to the Subleased Equipment, Lessor shall be
entitled to exercise all of such rights as against the Subleased Equipment and
Lessee with the same force and effect as if all of such rights of the Prime
Lessor had been expressly set forth in the provisions of this Sublease.





--------------------------------------------------------------------------------





D. The following provisions of the Prime Lease are specifically agreed to be
inapplicable as between Lessor and Lessee: Section 6 (Rent Payments), Section 9
(Use; Maintenance), Section 12 (Renewal), Section 15 (Indemnification), and
Section 16 (Assignment By Lessee Prohibited).
E. In the event of a conflict between the Prime Lease and the provisions of this
Sublease, the applicable provision which is more restrictive on Lessee, or which
imposes the greater obligation on Lessee, shall control.
Section 2. Term.
If there are multiple Schedules incorporated into the Prime Lease establishing
varying terms, then this Sublease will have varying terms and each such term
(individually and collectively, the “Term”) will be conterminous with the terms
specified in the respective Schedules, and the Term of this Sublease shall
likewise expire, unless sooner terminated, on the date specified in the
corresponding Schedule. If there is only one Schedule, then this Sublease will
be conterminous with the term specified in such Schedule, and the Term of this
Sublease shall likewise expire, unless sooner terminated, on the date specified
in such Schedule.
Section 3. Rent.
The rent for the Subleased Equipment shall be due and payable to Lessor on the
dates and in the amounts set forth in the Schedule. This Sublease is a net lease
and Lessee agrees that its obligation to pay all rent and other sums payable
hereunder are absolute and unconditional and shall not be subject to any
abatement, reduction, setoff, defense, counterclaim or recoupment for any reason
whatsoever. If any payment, whether for rent or otherwise, is not paid when due,
Lessor may charge interest on the amount past due at a rate of 1.5% per month
(or the maximum amount permitted by applicable law if less). Payments thereafter
received shall be applied first to delinquent installments and then to current
installments.
Section 4. Prime Lessor Obligations.
With respect to obligations to be performed by the Prime Lessor under the Prime
Lease, if any, Lessor shall have no obligation with respect to the performance
of such obligations, and shall have no liability to Lessee by reason of Prime
Lessor’s failure to perform the same; however, in the event Prime Lessor shall
breach such obligations, Lessor agrees to cooperate with Lessee (at Lessee’s
expense) to cause Prime Lessor to perform such obligations.
Section 5. Insurance; Waiver of Subrogation.
Lessee shall maintain the insurance required to be maintained by Lessor as
specified in Section 14 of the Prime Lease. With respect to such liability
insurance coverage, Prime Lessor and Lessor shall be shown as additional
insureds. Lessor and Lessee and all parties claiming by, through or under them,
mutually release and discharge each other from all claims and liabilities
arising from or caused by any damage covered or required hereunder or under the
Prime Lease to be covered in whole or in part by insurance on the Subleased
Equipment (including, without limitation, the other’s negligence) and waive any
right of subrogation which might otherwise exist in or accrue to any person on
account thereof and further agree to evidence such waiver endorsement to the
required insurance policies.





--------------------------------------------------------------------------------





Section 6. Indemnity.
A. Lessor shall indemnify, defend and hold harmless Lessee and Lessee’s
officers, directors, representatives and employees from and against all losses,
damages, injuries, death claims, demands and expenses, of whatsoever nature
(i) arising out of the manufacture, purchase, ownership, delivery, lease,
possession, use, misuse, condition, repair, storage or operation of any
Subleased Equipment, regardless of where, how and by whom operated; (ii) arising
out of negligence, tort, warranty, strict liability or any other cause of action
with respect to the Subleased Equipment; (iii) arising out of any encumbrance
being asserted against the Subleased Equipment; and (iv) arising out of the
assessment, payment, non-payment or partial payment of any sales, use or other
taxes pertaining to the Subleased Equipment. Such indemnification shall survive
the expiration, cancellation, or termination of this Sublease. IT IS THE EXPRESS
INTENT OF LESSOR AND LESSEE THAT THIS INDEMNITY PROVISION SHALL COVER AND
INCLUDE ANY CLAIMS ASSERTING THAT ANY PERSON TO BE INDEMNIFIED HEREUNDER WAS
NEGLIGENT IN WHOLE OR IN PART OR OTHERWISE CAUSED OR CONTRIBUTED TO THE CAUSE OF
THE LOSS, DAMAGES, INJURIES, DEATH, OR EXPENSES.
B. Lessee shall indemnify, defend and hold harmless Lessor and Lessor’s
officers, directors, representatives and employees from and against all losses,
damages, injuries, death claims, demands and expenses, of whatsoever nature
(i) arising out of the manufacture, purchase, ownership, delivery, lease,
possession, use, misuse, condition, repair, storage or operation of any
Subleased Equipment, regardless of where, how and by whom operated; (ii) arising
out of negligence, tort, warranty, strict liability or any other cause of action
with respect to the Subleased Equipment; (iii) arising out of any encumbrance
being asserted against the Subleased Equipment; and (iv) arising out of the
assessment, payment, non-payment or partial payment of any sales, use or other
taxes pertaining to the Subleased Equipment. Such indemnification shall survive
the expiration, cancellation, or termination of this Sublease. IT IS THE EXPRESS
INTENT OF LESSOR AND LESSEE THAT THIS INDEMNITY PROVISION SHALL COVER AND
INCLUDE ANY CLAIMS ASSERTING THAT ANY PERSON TO BE INDEMNIFIED HEREUNDER WAS
NEGLIGENT IN WHOLE OR IN PART OR OTHERWISE CAUSED OR CONTRIBUTED TO THE CAUSE OF
THE LOSS, DAMAGES, INJURIES, DEATH, OR EXPENSES. Lessee’s indemnity obligation
to Lessor does not preclude Lessor from making any claim against Prime Lessor
intended to be made by Lessor under the Prime Lease.
Section 7. Assignment and Subletting.
Lessee shall not pledge, mortgage, hypothecate, assign or in any way encumber
this Sublease, or further sublet the Subleased Equipment, or any part thereof,
without the prior written consent of Lessor and Prime Lessor in each instance,
which shall be given or withheld at Lessor’s or Prime Lessor’s sole discretion.
Notwithstanding any assignment or subletting, Lessee shall remain fully liable
under this Sublease and shall not be relieved from performing any of its
obligations hereunder.





--------------------------------------------------------------------------------





Section 8. Use and Maintenance.
Lessee shall use the Subleased Equipment for those purposes permitted under the
Prime Lease and for no other use or purpose. Lessee shall maintain and repair
the Subleased Equipment in accordance with the terms and conditions of the Prime
Lease. Lessee shall comply with all applicable laws and codes governing the
Subleased Equipment and Lessee’s particular use thereof.
Section 9. Condition; Alterations; Surrender.
A. Lessee shall accept the Subleased Equipment in their “as is” condition, it
being agreed by Lessee that neither Lessor nor any party acting on Lessor’s
behalf, has made any representation or warranty with respect to the condition of
the Subleased Equipment, nor with respect to its fitness or suitability for any
particular purpose.
B. Without the written permission of Lessor and except as otherwise provided in
the Prime Lease, Lessee shall not make any alterations or additions to the
Subleased Equipment.
C. Upon the expiration or earlier termination of this Sublease for any reason
whatsoever, Lessee shall promptly and peaceably surrender the Subleased
Equipment to Lessor in accordance with the terms and conditions of the Prime
Lease.
Section 10. Default.
Lessee agrees that it will not do or permit to be done any act or thing which
will cause or constitute a breach the Prime Lease or which would otherwise give
Prime Lessor the right to cancel or terminate the Prime Lease. Lessor shall not
voluntarily terminate the Prime Lease or enter into an agreement with Prime
Lessor to terminate or amend the Prime Lease which has an effective date of such
termination during the Term hereof. In the event of litigation between the
parties arising out of the terms and obligations of this Sublease, the
prevailing party shall recover its reasonable attorneys’ fees from the other
party.
If Lessee shall default in the fulfillment of any of its covenants and
agreements set forth herein or under the Prime Lease, and Lessee shall fail to
cure the default within any applicable cure periods, Lessor shall have the same
rights and remedies with respect to such default as provided to Prime Lessor
under the Prime Lease.
Section 11. Notices.
In lieu of the first sentence of Section 30 of the Prime Lease, all notices and
demands which are required or permitted to be given hereunder shall be given by
personal delivery or by sending such notice or demand by United States
registered or certified mail, postage prepaid, return receipt requested. All
notices shall be effective two days after being deposited in the United States
mail in the manner required by this Section. All notices shall be sent to the
address of the respective party set forth below or to such other address as said
party shall be specify in writing:





--------------------------------------------------------------------------------





 
 
 
Lessor:
  
Prometheus Energy Group, Inc.
10370 Richmond Ave., Suite 450
Houston, Texas, 77450
 
  
Attn: CEO
 
  
Attn: Legal
 
 
Lessee:
  
PEG Partners, LLC
10370 Richmond Avenue #450
Houston, Texas 77042
Attn: Legal

Section 12. Miscellaneous Provisions.
A. This Sublease, together with any exhibits hereto, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes any prior representations or understandings. This Sublease may not be
modified except in writing signed by the parties hereto.
B. All obligations of Lessee which by their nature involve performance after the
expiration or sooner termination of this Sublease, or which cannot be
ascertained to have been fully performed until such time, shall survive the
expiration or sooner termination of this Sublease.
C. Upon written request by Lessor, Lessee shall provide Lessor access to the
Subleased Equipment to determine that Lessee is in compliance with the terms and
provisions of this Sublease.
D. Subject to the provisions of Section 7 above, this Sublease shall be binding
upon and inure to the benefit of the parties hereto, their respective heirs,
successors, legal representatives and assigns.
E. Except as otherwise expressly stated herein, whenever Lessor is entitled
under the terms of this Sublease to give or withhold its consent, such consent
shall be given or withheld in Lessor’s sole discretion.
F. Any capitalized terms not defined herein shall have the meaning ascribed to
them in the Prime Lease.
G. In the event either party receives a notice from Prime Lessor, the receiving
party agrees to immediately forward a copy of such notice to the other party.
[End of text; signature page follows.]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this instrument, or caused the
same to be executed, the day and year first above written.
LESSOR:
PEG PARTNERS, LLC,
a Delaware limited liability company
 
 
 
 
By:
 
/s/ James G. Aivalis
Name:
 
James G. Aivalis
Title:
 
Manager

LESSEE:
PROMETHEUS ENERGY GROUP, INC.,
a Delaware corporation
 
 
 
 
By:
 
/s/ James G. Aivalis
Name:
 
James G. Aivalis
Title:
 
CEO and President

SIGNATURE PAGE
TO
SUBLEASE AGREEMENT





--------------------------------------------------------------------------------





PRIME LESSOR’S CONSENT
The undersigned Prime Lessor hereby consents to the provisions contained in this
Sublease Agreement dated as of February 28, 2017, between PROMETHEUS ENERGY
GROUP, INC., a Delaware corporation, and PEG PARTNERS, LLC, a Delaware limited
liability company.
M/G FINANCE CO., LTD.,
a Texas limited partnership
 
 
 
 
By:
 
MGFC, LLC,
 
 
a Texas limited liability company
its general partner

 
 
 
By:
 
/s/ Casey Crenshaw
Name:
 
6/1/2017
Title:
 
President

PRIME LESSOR’S CONSENT
TO
SUBLEASE AGREEMENT



